internal_revenue_service number release date index numbers -------------------- ----------------------------------------------- --------------------------- --------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-150391-08 date date legend legend distributing -------------------------------------------------------------- ----------------------------------------------------------- ----------------------------- distributing --------------------------------------------------------------------- ----------------------------------------------------------- -------------------------------------------------------------------------------- distributing --------------------------------------------------------------------- ----------------------------------------------------------- -------------------------------------------------------------------------------- distributing ------------------------------------------------------------------- ----------------------------------------------------------- ----------------------------------- distributing ----------------------------------------------------------------------- -------------------------------------------------------------- controlled --------------------------------------------------------------------- ----------------------------------------------------------- -------------------------------------------------------------------------------- controlled ---------------------------------------------------------- ----------------------------------------------------------- ----------------------------------- plr-150391-08 controlled ------------------------------------------------------------------- ----------------------------------------------------------- ------------------------------------------- controlled ------------------------------------------------------------------- ----------------------------------------------------------- ------------------------------------------- controlled ----------------------------------------------------------------------- ------------------------------------------------------------------- sub ------------------------------------------------------------------- ----------------------------------------------------------- ----------------------------------- sub -------------------------------------------------------------------- -------------------------------------------------------------- sub -------------------------------------------------------------- ----------------------------------------------------------- ----------------------------------- sub -------------------------------------------------------------- ----------------------------------------------------------- ----------------- sub ---------------------------------------------------------- ----------------------------------------------------------- --------------------------------- sub -------------------------------------------------------- ----------------------------------------------------- sub ----------------------------------------------------------------- ----------------------------------------------------------- -------------------------------- sub ------------------------------------------------------------------- ----------------------------------------------------------- ----------------------------------- sub -------------------------------------------------------------------- ------------------------------------------------- plr-150391-08 sub --------------------------------------------------------- --------------------------------------------------- sub -------------------------------------------------------------------- ---------------------------------------------- sub --------------------------------------------------------- --------------------------------------------------- sub ------------------------------------------------------------- --------------------------------------------------------- sub -------------------- ---------------------------------------------------------- ----------------------------------------------------------- sub ------------------------------------------------------------------------ ----------------------------------------------------------- ------------------------------------------ sub ---------------------------------------------------------- ----------------------------------------------------------- -------------------------------------------------------------------- sub -------------------------------------------------------------- ----------------------------------------------------------- --------------------------------------- sub ---------------------------------------------------------- ----------------------------------------------------------- ------------------------------------ sub --------------------------------------------------------------------- ---------------------------------------------------------- -------------------------------------------------------------------------------- sub ---------------------------------------------------------- --------------------------------------------------------- sub ---------------------------------------------------------- ----------------------------------------------------- sub -------------------------------------------- plr-150391-08 ----------------------------------------------------------- sub ----------------------------------------------------------- ------------------------------------------------- sub -------------------------------------------------------------- -------------------------------------------- sub ------------------------------------------------------------ ------------------------------------------------------ sub ----------------------------------------------------------- ------------------------------------------ sub ----------------------------------------------------------- ---------------------------------------------------------- sub ------------------------------------------------------------ ------------------------------------------------------ sub ---------------------------------------------------------- ------------------------------------------------- sub ------------------------------------------------------------ -------------------------------------------------- sub --------------------------------------------------------------- ---------------------------------------------------- sub ------------------------------------------------------ ------------------------------------------- sub -------------------------------------------------------- --------------------------------------------------- sub -------------------------------------------------------------- --------------------------------------------------- sub ----------------------------------------------------------- --------------------------------------------- sub ------------------------------------------------------------ ------------------------------------------------- plr-150391-08 sub ---------------------------------------------------------------- ------------------------------------------------------------ sub ----------------------------------------------------------- --------------------------------------- sub ---------------------------------------------------------- ----------------------------------------------------------- -------------------------- sub ---------------------------------------------------------- ----------------------------------------------------------- ------------------------------ sub ------------------------------------------------------- ----------------------------------------------------------- ---------------------------- sub ------------------------------------------------------- ----------------------------------------------------------- ------------------------------------------------- sub ----------------------------------------------------------------- ----------------------------------------------------------- ------------------------------------- business a business b business c business d business e business f business g business h business i -------------------------- ------------------------- -------------------------------------------- -------------------------------- -------------------------- ----------------------------------- --------------------------------- --------------------------------- ------------------------------- ------------------------------------------------------ ------------------------------------------------------ ------------------------------------------------------ --------------------------------------- ----------------------------------------------------- --------------- plr-150391-08 distributing contributed businesses distributing contributed businesses division a division b asset a country a country b country c country d country e country f country g country h country i country j country k country l country m country n country o country p -------------------------------- ------------------------ ------------------- ------- ------ ------------- ------------ -------- ---------- --------------------- -------- ------------ ---------------- -------------- ---------- ------------ ------------- ----------------- -------- plr-150391-08 country q country r country s --------------------------- ----------- ---------------- country t stock exchange -------- ------------------------------------ aa bb cc dd ee ff gg hh ii jj kk ll mm nn oo pp qq rr -- -------- -- ----- ---- ---- ------ ---- ---- ------ ------ --------------- -------------- ---------------------------- -------------- ---- ---- -------------- plr-150391-08 ss tt uu vv ww xx ---- ---- ---- ------------------ ---- -------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------- ------------------------------------------------------------ date date date date date date date date date date ----------------------- ----------------------- ------------------- ----------------------- ----------------- ---------------- ------- ------- ---------------------- ---------------------- dear -------------- this letter responds to your date request for rulings as to the federal_income_tax consequences of a series of proposed and partially completed transactions hereinafter collectively the proposed transactions the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-150391-08 by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover this office has not reviewed any information pertaining to and has made no determination regarding whether the distributing distribution the distributing distribution the distributing distribution the distributing distribution and the external distribution each defined herein i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii are being used principally as a device for the distribution of earnings_and_profits of either distributing distributing distributing distributing distributing controlled controlled controlled controlled or controlled or any combination thereof see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest in distributing distributing distributing distributing distributing controlled controlled controlled controlled or controlled see sec_355 and sec_1_355-7 summary of facts distributing is a publicly traded corporation and the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing has a single class of voting common_stock outstanding the distributing common_stock which trades on stock exchange distributing through its subsidiaries engages in business a and business b distributing has outstanding indebtedness including long-term obligations and short-term borrowings collectively the distributing debt based on recent filings with the securities_and_exchange_commission distributing may have aa shareholders that own five percent or more of the outstanding distributing common_stock such shareholders do not actively participate in the management of distributing distributing among other things owns all of the outstanding_stock of distributing sub sub and sub all of the outstanding equity interests of sub and sub a limited_liability_company treated as a corporation for federal_income_tax purposes as well as approximately bb of the stock of distributing and cc of the stock of sub a country a corporation sub a wholly-owned subsidiary of distributing owns the remainder of the stock of distributing distributing among other things owns dd of the stock of sub and ee of the common_stock and all of the non-voting preferred_stock of distributing sub a country b limited_liability partnership treated as a corporation for federal_income_tax purposes wholly owns sub a country s_corporation and dd of the stock of sub a country b corporation treated as an entity disregarded from its owner for federal_income_tax purposes sub in turn owns dd of the stock of sub a plr-150391-08 country c_corporation sub a country b corporation sub a country c_corporation and sub a country d corporation each of sub sub and sub is treated as an entity disregarded from its owner for federal_income_tax purposes sub owns dd of the membership interests in sub a liability company treated as an entity disregarded from its owner for federal_income_tax purposes distributing among other things owns dd of the stock of sub dd of the membership interests of sub a limited_liability_company treated as a corporation for u s income_tax purposes and cc of the common_stock of distributing as well as certain assets related to business c a component of business a sub in turn owns dd of the stock of sub as well as certain assets related to business c and the distributing contributed businesses distributing is and has been directly engaged in business d a component of business c and business e a component of business b for the past five years sub among other things owns the distributing contributed businesses a component of business b dd of the membership interest of sub a limited_liability_company treated as an entity disregarded from its owner for federal_income_tax purposes ff of the stock of sub a country e corporation cc of the stock of sub a country f corporation and cc of the stock of sub a country f corporation sub is and has been directly engaged in business h a component of business a and business i a component of business b for the past five years distributing among other things owns dd of the stock of distributing dd of the stock of sub a country h corporation ee of the stock of sub ee of the stock of sub dd of the stock of sub a country i corporation gg of the stock of sub a country j corporation hh of the stock of sub and ii of the stock of sub a country k corporation sub wholly owns sub a country j corporation treated as an entity disregarded from its sole owner for federal_income_tax purposes distributing a country g corporation among other things owns dd of the stock of sub a country i corporation sub a country l corporation sub a country k corporation sub a country m corporation sub a country n corporation sub a country o corporation sub a country p corporation as well as jj of the stock of sub each of sub sub sub sub sub and sub is treated as an entity disregarded from its owner for federal_income_tax purposes distributing is and has been directly engaged as determined for u s federal tax purposes in business f a component of business a and business g a component of business b for the past five years distributing 1’s u s cash management system is centrally managed cash generated by distributing 1’s various domestic subsidiaries through a sweeping process is loaned by each subsidiary to distributing to meet the cash needs of the plr-150391-08 subsidiaries the subsidiaries are deemed to draw on their receivable from distributing or to the extent their cash requirements exceed the receivable the subsidiaries borrow funds from distributing given the commercial relationships that exist among distributing and its subsidiaries intercompany trade payables and receivables are regularly created in the ordinary course of business pursuant to distributing 1’s policies trade payables and receivables among u s entities are settled according to the terms of the underlying transactions employing the distributing cash management system described above in connection with the proposed transactions the following entities were formed or acquired as the case may be i controlled a country g corporation was a shelf company that was acquired on date by distributing ii controlled was formed on date by distributing iii controlled was formed on date by distributing iv controlled was formed on date by distributing and v controlled a limited_liability_company was formed on date by distributing and has elected to be treated as a corporation for federal_income_tax purposes financial information has been submitted which indicates that business d business e business f business g business h and business i each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing 1’s management believes that the separation of business a from business b the separation will serve a number of corporate business purposes including i reducing the competition for capital that currently exists between business a and business b ii improving management fit and focus including sharpening management focus and strategic vision providing the flexibility needed to respond more effectively to customer needs and a changing economic environment and enhancing the success of the businesses by enabling them to resolve management systemic or other problems that arise or are exacerbated by distributing 1’s operation of business a and business b within a single affiliated_group and iii enhancing employee hiring retention and morale by among other things improving the alignment of management and employee incentives with performance and growth objectives in connection with the external distribution distributing and controlled and certain of their respective subsidiaries will enter into certain agreements relating to the separation and certain continuing business relationships between distributing and controlled all such agreements and the subject matter thereof collectively referred to as the intercompany agreements the intercompany agreements include among others agreements related to the proposed transactions primarily the separation agreement described below the tax_matters_agreement described below a transition services agreement and agreements relating to ongoing arrangements between entities engaged in business a and business b the intercompany agreements will include i the provision of services such as distribution manufacturing plr-150391-08 and packaging the terms and conditions of which will be determined at arm’s length ii lease payments determined at arm’s length and in some instances on terms similar to those contained in the primary lease agreement and iii royalty-free and royalty bearing licenses distributing and controlled will enter into the separation agreement which will contain the key provisions required to effectuate the external distribution the separation agreement will obligate the parties thereto to transfer assets and liabilities between distributing and controlled in order to achieve the desired allocation of assets and liabilities in the external distribution and will describe when and how these transfers assumptions and assignments have occurred or will occur the separation agreement will also provide for cross-indemnities principally designed to place financial responsibility for the obligations and liabilities of business b with controlled and financial responsibility for the obligations and liabilities of business a with distributing in each case with respect to obligations and liabilities that arose in or relate to periods or portions thereof ending on or before the date of the external distribution distributing and controlled will enter into a tax_matters_agreement the tax_matters_agreement which will govern the parties’ respective rights responsibilities and obligations with respect to taxes tax_attributes the preparation and filing of tax returns the control of audits and other tax proceedings and assistance and cooperation in respect of tax matters the tax_matters_agreement will also contain restrictions on controlled 1’s ability and the ability of any member of its group to take actions that could cause certain steps of the proposed transactions to fail to qualify as tax-free for federal_income_tax purposes the proposed transactions in order to facilitate the external distribution and to separate the relevant entities and operations that comprise business a from business b the following series of preliminary restructuring steps the preliminary restructuring will be undertaken i the preliminary restructuring the country b stock transfer i sub will sell all of the stock of sub sub sub and sub collectively the sub subsidiaries and the sale of sub the stock transfer to sub for cash in an amount equal to the fair_market_value of such stock the distributing restructuring ii in connection with the distributing restructuring on date sub formed sub as a wholly-owned country i corporation and elected to treat sub as plr-150391-08 an entity disregarded from its sole owner for federal_income_tax purposes sub will contribute the assets and liabilities of division a operating in country q to sub iii sub is in the process of being liquidated pursuant to country l law and in connection with such liquidation the stock of sub owned by sub was transferred to distributing iv sub will distribute under applicable country i law the stock of sub to distributing v sub will sell its kk interest in sub to distributing for cash in an amount equal to the fair_market_value of such interest vi on date distributing formed sub as a direct wholly-owned subsidiary in country k sub will transfer to sub approximately aa of its employees that perform functions related to business b along with an insignificant amount of assets vii sub through its division b holds outstanding loan receivables the division b receivables from sub in the amount of approximately ll and from sub in the amount of approximately mm sub will distribute the division b receivables to distributing its direct parent viii sub holds an outstanding loan receivable the sub receivable from sub a country r corporation and an indirect subsidiary of distributing in the amount of approximately nn sub in turn is indebted to distributing in the approximate amount of oo the distributing receivable distributing will acquire the sub receivable from sub in exchange for cancellation of the distributing receivable plus cash or a note or both that will in total equal the fair_market_value of the sub receivable ix distributing will contribute all the stock of sub sub sub sub sub and sub as well as the division b receivables and the sub receivable to controlled in exchange for additional shares of controlled stock the distributing contribution x in connection with the distributing contribution controlled will establish a representative office in country t that will be treated as a branch of controlled for federal_income_tax purposes an indirect foreign_subsidiary of distributing will transfer approximately qq employees to the representative office and an insignificant amount of assets xi distributing will distribute under applicable country g law the stock of controlled to its sole shareholder distributing the distributing distribution plr-150391-08 the sub conversion xii sub will convert under relevant state law to a limited_liability_company the sub conversion and will be treated as an entity disregarded from its sole owner distributing for federal_income_tax purposes effective as of the date of the sub conversion the distributing restructuring xiii distributing will contribute the stock that it owns in distributing sub sub sub sub sub sub and sub to controlled in actual or constructive exchange for additional shares of controlled stock the distributing contribution xiv controlled will contribute the stock of sub owned by it to distributing in actual or constructive exchange for additional shares of distributing the controlled contribution xv distributing will distribute a number of shares to be determined based on fair_market_value of the stock of controlled to distributing in exchange for all of the stock of distributing held by distributing distributing will distribute the balance of the shares of the stock of controlled to distributing in respect of the stock of distributing held by it such distributions to distributing and distributing collectively the distributing distribution in the distributing distribution distributing will distribute all of the stock of controlled following the distributing distribution distributing will hold stock of controlled representing ownership of more than pp of the single outstanding class of stock the distributing restructuring xvi distributing will form sub as a limited_liability_company that will be treated as an entity disregarded from its sole owner for federal_income_tax purposes sub will merge under applicable state law into sub in a transaction intended to qualify as a reorganization under sec_368 thereafter sub will distribute all of the membership interests of sub to distributing xvii distributing will contribute the distributing contributed businesses together with all of the membership interests in sub and sub a ff interest in sub a cc interest in sub and a cc interest in sub as well as certain intellectual_property owned by distributing and related to business b to controlled in actual or constructive exchange for additional shares of controlled stock the distributing contribution xviii distributing will distribute all of the stock of controlled the distributing a distribution and all of the stock of controlled the distributing b distribution plr-150391-08 and together with the distributing a distribution the distributing distribution owned by it representing in excess of pp of the outstanding_stock of controlled to its sole shareholder distributing the distributing restructuring xix sub will form sub as a limited_liability_company that will be treated as an entity disregarded from its sole owner for federal_income_tax purposes sub will contribute asset a to sub sub will sell its membership interests in sub to sub for cash in an amount equal to the fair_market_value of such interest xx sub will convert under applicable state law to a limited_liability_company the sub conversion and will be treated as an entity disregarded from its sole owner distributing for federal_income_tax purposes effective as of the date of the sub conversion xxi distributing will contribute the assets related to business c directly owned by it its interests in sub and sub and the distributing contributed businesses to controlled in actual or constructive exchange for additional membership interests in controlled the distributing contribution xxii sub will convert under applicable state law to a limited_liability_company the sub conversion and will be treated as an entity disregarded from its sole owner distributing for federal_income_tax purposes effective as of the date of the sub conversion prior to the sub conversion sub will contribute its cc membership interest in i sub a limited_liability_company treated as a partnership for federal_income_tax purposes and ii sub a limited_liability_company treated as a partnership for federal_income_tax purposes to sub a wholly owned subsidiary of sub the sub contribution xxiii distributing will distribute all of the membership interests of controlled to distributing the distributing distribution ii the external distribution xxiv sub will convert under applicable state law to a limited_liability_company the sub conversion and will be treated as an entity disregarded from its sole owner distributing for federal_income_tax purposes effective as of the date of the sub conversion xxv in connection with the external distribution the business b cash management system will be separated from distributing 1’s central cash management system and the intercompany debt accounts_receivable and payable balances between business b and business a that arose from the operation of that system will be settled further a centralized cash management system managed by controlled will be plr-150391-08 created which will include all u s entities engaged in business b to effect such separation in connection with the distributing contribution defined below distributing will contribute to controlled its intercompany debt accounts_receivable balances with each applicable u s entity engaged in business b the business b receivables and controlled will assume distributing 1’s intercompany debt account payable balances with each applicable u s entity engaged in business b the business b payables further prior to the external distribution except with respect to the division b receivables and the sub receivable any non-u s intercompany debt accounts_receivable or payable balances between entities engaged in business b and entities engaged in business a will be paid in full or otherwise settled xxvi distributing will contribute to controlled the distributing contribution in actual or constructive exchange for additional shares of controlled common_stock the assumption of the business b payables and the controlled cash distribution defined below the business b receivables as well as all of the stock it owns in the following subsidiaries i controlled ii controlled iii distributing iv sub and v sub the controlled common_stock will be subdivided and converted into that number of shares of controlled common_stock necessary to effect the external distribution xxvii in connection with the distributing contribution controlled will incur approximately rr of indebtedness by entering into and borrowing under a bridge bank credit facility such amount will be transferred to distributing the controlled cash distribution in connection with the distributing contribution pursuant to the plan_of_reorganization that includes the distributing contribution and the external distribution following the external distribution distributing will use the controlled cash distribution to make payments to distributing 1’s creditors in repayment of distributing debt the controlled cash distribution will be used to repurchase a portion of distributing debt from its current holders in a tender offer or series of tender offers pending use of the controlled cash distribution to repay distributing debt distributing will deposit the controlled cash distribution in a segregated account the cash deposited in such segregated account is expected to be invested in money market funds or government funds distributing will use a reasonable method to distinguish funds representing the controlled cash distribution from funds representing earnings attributable thereto in all events distributing will use the entire amount of the controlled cash distribution to repay distributing debt as promptly as practicable but in no event later than one year after the external distribution following the external distribution controlled expects to refinance the bridge loan on a permanent basis in the public markets alternatively if market and other conditions permit controlled may access the public markets in the first instance and thereby avoid a portion of the cost and expense of a bridge loan followed by a refinancing based on discussions among controlled and its investment bankers such permanent financing may include the issuance by controlled of straight_debt debt convertible into plr-150391-08 controlled common_stock other equity linked debt securities or a combination of the foregoing xxviii controlled will contribute the stock of sub to controlled the controlled contribution xxix distributing will distribute pro_rata to the holders of distributing common_stock at least ss of the controlled common_stock the external distribution and retain the retention up to tt of the controlled common_stock the retained stock the retention is motivated primarily by the need to reduce the debt load and enhance liquidity for both distributing and controlled in order to ensure investment grade debt ratings for both companies provide capital flexibility to enable both companies to achieve their strategic objectives avoid increased future financing costs and avoid raising equity_capital xxx if market conditions are conducive distributing pursuant to the plan that includes the distributing contribution and the external distribution may seek to transfer in the manner described below some or all of the retained stock to its creditors in one or more exchanges for existing distributing debt the debt-for-equity exchange any such debt-for-equity exchange will in no event be completed later than uu months after the external distribution alternatively or in addition distributing may seek to sell the retained stock in any event any retained stock not disposed of in debt-for-equity exchanges will be disposed of by distributing as soon as a disposition is warranted consistent with the business purposes of the retention described above but in no event later than five years after the external distribution in order to facilitate any debt-for-equity exchange distributing expects that at least days prior to the exchange described below one or more financial institutions acting as principals for their own account would acquire distributing debt in the marketplace no sooner than five days after the financial institutions have acquired the distributing debt and at least nine days prior to the exchange distributing expects that it would enter into an exchange_agreement with the financial institutions pursuant to the exchange_agreement a financial_institution would agree to exchange an amount of distributing debt for some or all of the retained stock at a time when the financial_institution has held the distributing debt as principal for its own account for at least days the exchange_agreement would require the financial_institution to deliver distributing debt with an aggregate fair_market_value that approximates the fair_market_value of the retained stock to be transferred in exchange therefor on the date of the exchange the value of the retained stock exchanged would be determined based on the public prices of the controlled common_stock the value of the distributing debt would be determined based on objective standards agreed upon by distributing and the financial_institution distributing further expects that the financial institutions would receive registration rights in connection with their receipt of the retained stock and will seek to sell in a public offering or otherwise the retained stock received in the debt-for-equity exchange the financial institutions may plr-150391-08 enter into other arrangements with respect to the distributing debt but neither distributing nor any member of its affiliated_group will be a party to such arrangements representations the following representations have been submitted with regard to the named transaction or transactions a the stock transfer a the stock of the sub subsidiaries which includes sub is the sole property that sub will transfer to sub as determined for federal_income_tax purposes b there is no plan or intention to liquidate sub sub or sub and there is no plan or intention to engage in any transaction including a sale or issuance of stock of sub sub or sub that would have the effect of causing sub not to be in control of sub or sub within the meaning of sec_304 c meaning of sec_1297 sub is not a passive_foreign_investment_company within the d the stock of sub transferred to sub will not be subject_to any liabilities and no liabilities of sub will be assumed by sub pursuant to the stock transfer e sub 2’s tax basis in the stock of sub as determined for federal_income_tax purposes is equal to or less than the fair_market_value of such stock b the distributing contribution and the distributing distribution f the indebtedness owed by controlled to distributing if any after the distributing distribution will not constitute stock_or_securities g no part of the consideration to be distributed by distributing in the distributing distribution will be received by distributing the sole shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing h neither business f nor control of an entity conducting business f was acquired during the five-year period ending on the date of the distributing distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distributing distribution subsidiaries of controlled have been the principal_owner of the goodwill and significant assets of business f and controlled directly and plr-150391-08 through its subsidiaries will continue to be such owner following the distributing distribution i neither business g nor control of an entity conducting business g was acquired during the five-year period ending on the date of the distributing distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distributing distribution distributing directly and through its subsidiaries has been the principal_owner of the goodwill and significant assets of business g and distributing directly and through its subsidiaries will continue to be such owner following the distributing distribution j the five years of financial information submitted on behalf of distributing is representative of distributing 5’s and its relevant subsidiaries’ present operations and with regard to distributing and its relevant subsidiaries there have been no substantial operational changes since the date of the last financial statements submitted k the five years of financial information submitted on behalf of controlled is representative of controlled 5’s and its relevant subsidiaries’ present operations and with regard to controlled and its relevant subsidiaries there have been no substantial operational changes since the date of the last financial statements submitted l following the distributing distribution distributing and controlled or members of their respective separate affiliated groups within the meaning of sec_355 will each continue the active_conduct of its business independently and with their separate employees m the distributing distribution will be carried out to facilitate the external distribution and therefore is motivated in whole or substantial part by one or more corporate business purposes n the distributing distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both o the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing in the distributing contribution will equal or exceed the sum of i the total liabilities assumed as determined under sec_357 by controlled and ii the total amount of money and other_property within the meaning of sec_361 if any received by distributing and transferred by it to its creditors and shareholders in connection with the plan_of_reorganization plr-150391-08 p the fair_market_value of the assets transferred by distributing to controlled in the distributing contribution will equal or exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the distributing contribution ii the amount of any liabilities owed to controlled by distributing if any that are discharged or extinguished in connection with the distributing contribution and iii the amount of any cash and the fair_market_value of any property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in connection with the distributing contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the distributing distribution q except for xx any liabilities assumed by controlled within the meaning of sec_357 in the distributing contribution and any liabilities to which transferred assets in the distributing contribution were subject were incurred in the ordinary course of business and are associated with the assets being transferred r no property will be transferred by distributing to controlled for which an investment_credit allowed under sec_47 has been or will be claimed s no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or after the distributing distribution other than obligations arising in the ordinary course of business or obligations arising pursuant to the intercompany agreements t no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries has been or will be settled or cancelled in connection with the distributing distribution other than the settlement of intercompany loans and intercompany open account balances attributable to the normal business operations of distributing and its subsidiaries prior to the distributing distribution u payments made in connection with all continuing transactions if any between distributing and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except i in the case of certain transitional services which will be charged at cost or at cost-plus ii for the sublease of certain real_property which is expected to be on terms similar to those contained in the primary lease agreement for such real_property and iii for certain intellectual_property agreements which will be on a royalty-free basis v no two parties to the proposed transactions are investment companies as defined in sec_368 and iv w the distributing distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more plr-150391-08 persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation x except for certain specified costs and expenses distributing will pay all expenses_incurred in connection with the distributing contribution and the distributing distribution y for purposes of sec_355 immediately after the distributing distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributing distribution z for purposes of sec_355 immediately after the distributing distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributing distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributing distribution aa immediately following the distributing distribution taking into account sec_355 i neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 and ii no person will hold a or greater interest in any disqualified_investment_corporation within the meaning of sec_355 immediately after the distributing distribution who did not so hold directly or indirectly such interest immediately before the transaction bb distributing is and both distributing and controlled will be a controlled_foreign_corporation within the meaning of sec_957 immediately before and after the distributing contribution and the distributing distribution cc at all times before and immediately after the distributing contribution and the distributing distribution neither distributing nor controlled has been or will be a passive_foreign_investment_company within the meaning of sec_1297 plr-150391-08 dd distributing will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to each of distributing and controlled immediately before and after the distributing distribution ee distributing 5’s transfer of assets to controlled in actual or constructive exchange for controlled stock in the distributing contribution is not an exchange described in sec_1_367_b_-4 sec_1_367_b_-4 or sec_1_367_b_-4 ff the notice requirements of sec_1_367_b_-1 will be satisfied for the distributing contribution and the distributing distribution gg the distributing contribution and the distributing distribution will not include any transfer of stock of any corporation that has been a u s transferor the transferee foreign_corporation or the transferred corporation with respect to any unexpired gain_recognition_agreement within the meaning of sec_1_367_a_-3 sec_1_367_a_-8 and sec_1_367_a_-8t hh following the distributing distribution distributing will compute its pre-distribution and post-distribution amount with respect to distributing and controlled as defined under sec_1_367_b_-5 and to the extent the pre- distribution amount exceeds the post-distribution amount with respect to either distributing or controlled distributing will make basis adjustments and recognize income if any as required under the applicable treasury regulations c the sub conversion ii distributing on the date of the adoption of the plan of complete_liquidation of sub into distributing and at all times until the final liquidating_distribution is completed will be the owner of at least of the single outstanding class of sub stock jj no shares of sub stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub kk all distributions from sub to distributing pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub ll as soon as the first liquidating_distribution occurs sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to distributing its sole shareholder mm sub will retain no assets following its final liquidating_distribution nn sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions in the ordinary course of business_acquisitions occurring more than three years before the date of the adoption of the plan of complete plr-150391-08 liquidation of sub and certain assets contributed in or about date by distributing in a transaction described by sec_351 oo except in connection with the distributing contribution no assets of sub have been or will be disposed of by either sub or distributing except for dispositions in the ordinary course of business transfers within the controlled_group dispositions occurring more than three years before the adoption of the plan of complete_liquidation of sub and transfers of certain miscellaneous assets to subsidiaries of distributing pp except in connection with the distributing contribution the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than in value of the sub stock also hold directly or indirectly more than in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rule_of sec_318 as modified by sec_304 qq the assets held by sub at the time of the sub conversion being transferred to controlled in connection with the distributing contribution will represent less than ii of the value of sub assets received by distributing in the sub conversion rr prior to the adoption of the plan of complete_liquidation of sub no sub assets will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the ordinary course of business ii transactions occurring more than three years before adoption of the plan of complete_liquidation of sub and iii cash distributions made in date and date to enable distributing to provide for certain liabilities aggregating approximately vv ss sub will report all earned_income represented by assets that will be distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc tt the fair_market_value of sub 8’s assets will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation of sub and immediately before the time the first liquidating_distribution is made uu on the date of the sub conversion other than obligations arising in the ordinary course of business there will be no intercorporate debt existing between distributing and sub and none will have been cancelled forgiven or discounted except for transactions that occurred more than three years before the date of adoption of the liquidation plan plr-150391-08 vv distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code ww all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub conversion have been fully disclosed d the distributing contribution and the distributing distribution xx the indebtedness owed by controlled to distributing if any after the distributing distribution will not constitute stock_or_securities yy no part of the consideration to be distributed by distributing in the distributing distribution will be received by either distributing or distributing the shareholders of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing zz neither business f nor control of an entity conducting business f was acquired during the five-year period ending on the date of the distributing distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distributing distribution subsidiaries of distributing have been the principal_owner of the goodwill and significant assets of business f and distributing through its subsidiaries will continue to be such owner following the distributing distribution aaa neither business g nor control of an entity conducting business g was acquired during the five-year period ending on the date of the distributing distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distributing distribution subsidiaries of controlled have been the principal_owner of the goodwill and significant assets of business g and controlled through its subsidiaries will continue to be such owner following the distributing distribution bbb the five years of financial information submitted on behalf of distributing is representative of distributing 4’s and its relevant subsidiaries’ present operations and with regard to distributing and its relevant subsidiaries there have been no substantial operational changes since the date of the last financial statements submitted ccc the five years of financial information submitted on behalf of controlled is representative of controlled 4’s and its relevant subsidiaries’ present operations and with regard to controlled and its relevant subsidiaries there have been no substantial operational changes since the date of the last financial statements submitted plr-150391-08 ddd following the distributing distribution distributing and controlled or members of their respective separate affiliated groups within the meaning of sec_355 will each continue the active_conduct of its business independently and with their separate employees eee the distributing distribution will be carried out to facilitate the external distribution and therefore is motivated in whole or substantial part by one or more corporate business purposes fff the distributing distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both ggg the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing in the distributing contribution will equal or exceed the sum of i the total liabilities assumed as determined under sec_357 by controlled and ii the total amount of money and other_property within the meaning of sec_361 if any received by distributing and transferred by it to its creditors and shareholders in connection with the plan_of_reorganization hhh the fair_market_value of the assets transferred by distributing to controlled in the distributing contribution will equal or exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the distributing contribution ii the amount of any liabilities owed to controlled by distributing if any that are discharged or extinguished in connection with the distributing contribution and iii the amount of any cash and the fair_market_value of any property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in connection with the distributing contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the distributing distribution iii except for xx any liabilities assumed by controlled within the meaning of sec_357 in the distributing contribution and any liabilities to which transferred assets in the distributing contribution were subject were incurred in the ordinary course of business and are associated with the assets being transferred jjj no property will be transferred by distributing to controlled for which an investment_credit allowed under sec_47 will be claimed kkk no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or after the distributing distribution other than obligations arising in the ordinary course of business or obligations arising pursuant to the intercompany agreements plr-150391-08 lll no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries has been or will be settled or cancelled in connection with the distributing distribution other than the settlement of intercompany loans and intercompany open account balances attributable to the normal business operations of distributing and its subsidiaries prior to the distributing distribution mmm immediately before the external distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d nnn immediately before the distributing distribution distributing will not have an excess_loss_account within the meaning of sec_1_1502-19 in controlled 4’s stock ooo payments made in connection with all continuing transactions if any between distributing and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except in the case of certain transitional services which will be charged at cost or at cost-plus and for certain intellectual_property agreements which will be on a royalty-free basis ppp no two parties to the proposed transactions are investment companies as defined in sec_368 and iv qqq the distributing distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation rrr except for certain specified costs and expenses distributing will pay all expenses_incurred in connection with the distributing contribution and the distributing distribution sss for purposes of sec_355 immediately after the distributing distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributing distribution plr-150391-08 ttt for purposes of sec_355 immediately after the distributing distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributing distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributing distribution uuu immediately following the distributing distribution taking into account sec_355 i neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 and ii no person will hold a or greater interest in any disqualified_investment_corporation within the meaning of sec_355 immediately after the distributing distribution who did not so hold directly or indirectly such interest immediately before the transaction vvv the distributing contribution and the distributing distribution will not include any transfer of stock of any corporation that has been a u s transferor the transferee foreign_corporation or the transferred corporation with respect to any unexpired gain_recognition_agreement within the meaning of sec_1_367_a_-3 and sec_1_367_a_-8 except that the gain_recognition_agreement entered into by distributing with respect to the transfer by distributing of the stock of sub to distributing on date will be terminated as a result of the distributing contribution without further effect and distributing will enter into a new gain_recognition_agreement with respect thereto as provided by sec_1_367_a_-8 and comply with the notification requirements thereunder e the controlled contribution www no stock_or_securities will be issued or deemed issued for services rendered to or for the benefit of distributing in connection with the controlled contribution xxx no stock_or_securities will be issued or deemed issued for indebtedness of distributing that is not evidenced by a security or for interest on indebtedness of distributing which accrued on or after the beginning of the holding_period of the transferor for the debt yyy controlled will not transfer to distributing any accounts_receivable commissions due patents patent rights copyrights franchises trademarks trade names or know-how plr-150391-08 zzz distributing will report items which but for the controlled contribution would have resulted in income_or_deduction to controlled in a period subsequent to the controlled contribution and such items will constitute income or deductions to distributing when received or paid_by it aaaa the controlled contribution is not the result of the solicitation by a promoter broker or investment house bbbb controlled will not retain any rights in the property transferred to distributing in the controlled contribution cccc no distributing stock will be received or deemed received in exchange for accounts_receivable dddd there is no debt relating to the stock of sub being transferred in the controlled contribution that is being assumed or to which the stock is subject eeee the adjusted_basis and the fair_market_value of the assets to be transferred by controlled to distributing will in each instance be equal to or exceed the sum of the liabilities if any to be assumed by distributing within the meaning of sec_357 and any liabilities to which the transferred assets are subject ffff the aggregate fair_market_value of the assets transferred by controlled to distributing will equal or exceed the aggregate adjusted bases of those assets gggg except for xx the liabilities of controlled to be assumed within the meaning of sec_357 by distributing if any were incurred in the ordinary course of business and are associated with the assets to be transferred hhhh there will be no indebtedness between controlled and distributing and there will be no indebtedness created in favor of controlled as a result of the controlled contribution iiii the transfers and exchanges will occur under a plan agreed upon before the controlled contribution in which the rights of the parties are defined jjjj all exchanges will occur on approximately the same date kkkk there is no plan or intention on the part of distributing to redeem or otherwise reacquire any of the stock of distributing to be issued or deemed issued in the controlled contribution llll taking into account any issuance of additional shares of distributing stock any issuance of stock for services the exercise of any distributing stock_rights warrants or subscriptions a public offering of distributing and the sale plr-150391-08 exchange transfer by gift or other_disposition of any of the stock of distributing to be received or deemed received in the exchange controlled will be in control of distributing within the meaning of sec_368 mmmm controlled will receive or be deemed to have received stock of distributing with a value approximately equal to the fair_market_value of the property transferred to distributing distributing will not transfer any other_property to controlled nnnn distributing will remain in existence and retain and use the property transferred to it in a trade_or_business oooo there is no plan or intention by distributing to dispose_of the transferred assets received in the controlled contribution other than in the normal course of business operations pppp except for certain specified costs and expenses distributing will pay all expenses_incurred in connection with the controlled contribution qqqq distributing will not be an investment_company within the meaning of sec_351 and sec_1_351-1 rrrr controlled is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock of distributing received or deemed received in the exchange will not be used to satisfy the indebtedness of controlled ssss distributing will not be a personal_service_corporation within the meaning of sec_269a tttt prior to and immediately after the controlled contribution distributing and sub will be controlled_foreign_corporations within the meaning of sec_957 uuuu at all times before and immediately after the controlled contribution neither distributing nor sub has been or will be a passive_foreign_investment_company within the meaning of sec_1297 vvvv controlled will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to each of distributing and sub immediately before and after the controlled contribution wwww controlled 4’s contribution of the stock of sub to distributing in exchange for distributing stock that will be issued or deemed issued in the controlled contribution is not an exchange described in sec_1_367_b_-4 sec_1_367_b_-4 or sec_1_367_b_-4 plr-150391-08 xxxx the notice requirements of sec_1_367_b_-1 will be satisfied for the controlled contribution yyyy controlled will enter into a gain_recognition_agreement satisfying the requirements of sec_1_367_a_-8 with respect to the transfer by controlled of the stock of sub to distributing in the controlled contribution f the distributing contribution and distributing a distribution zzzz the indebtedness owed by controlled to distributing if any after the distributing a distribution will not constitute stock_or_securities aaaaa no part of the consideration to be distributed by distributing with respect to distributing common_stock will be received by distributing the sole shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing bbbbb neither business h nor control of an entity conducting business h was acquired during the five-year period ending on the date of the distributing a distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distributing a distribution subsidiaries of distributing have been the principal_owner of the goodwill and significant assets of business h and distributing will continue to be such owner following the distributing a distribution ccccc neither business i nor control of an entity conducting business i was acquired during the five-year period ending on the date of the distributing a distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distributing a distribution subsidiaries of distributing have been the principal_owner of the goodwill and significant assets of business i and controlled directly and through its subsidiaries will continue to be such owner following the distributing a distribution ddddd the five years of financial information submitted on behalf of distributing is representative of business h’s present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted eeeee the five years of financial information submitted on behalf of controlled is representative of business i’s present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted plr-150391-08 fffff following the distributing a distribution distributing and controlled or members of their respective separate affiliated groups within the meaning sec_355 will each continue the active_conduct of its business independently and with their separate employees ggggg the distributing a distribution will be carried out to facilitate the external distribution and therefore is motivated in whole or substantial part by one or more corporate business purposes hhhhh the distributing a distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both iiiii the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing in the distributing contribution will equal or exceed the sum of i the total liabilities assumed as determined under sec_357 by controlled and ii the total amount of money and other_property within the meaning of sec_361 if any received by distributing and transferred by it to its creditors and shareholders in connection with the plan_of_reorganization jjjjj the fair_market_value of the assets transferred by distributing to controlled in the distributing contribution will equal or exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the distributing contribution ii the amount of any liabilities owed to controlled by distributing if any that are discharged or extinguished in connection with the distributing contribution and iii the amount of any cash and the fair_market_value of any property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in connection with the distributing contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the distributing a distribution kkkkk except for xx any liabilities assumed by controlled within the meaning of sec_357 in the distributing contribution and any liabilities to which the transferred assets in the distributing contribution were subject were incurred in the ordinary course of business and are associated with the assets being transferred lllll no property will be transferred by distributing to controlled for which an investment_credit allowed under sec_47 will be claimed mmmmm no intercorporate debt will exist between distributing and controlled at the time of or after the distributing a distribution other than obligations arising in the ordinary course of business or obligations arising pursuant to the intercompany agreements plr-150391-08 nnnnn no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries has been or will be settled or cancelled in connection with the distributing a distribution other than the settlement of intercompany loans and intercompany open account balances attributable to the normal business operations of distributing and its subsidiaries prior to the distributing a distribution ooooo immediately before the external distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d ppppp immediately before the distributing a distribution distributing will not have an excess_loss_account within the meaning of sec_1 a in controlled 3’s stock qqqqq payments made in connection with all continuing transactions if any between distributing and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except i in the case of certain transitional services which will be charged at cost or cost-plus ii the sublease of certain real_property which is expected to be on terms similar to those of the primary lease agreement for such real_property and iii for certain intellectual_property agreements which will be on a royalty-free basis rrrrr no two parties to the proposed transactions are investment companies as defined in sec_368 and iv sssss the distributing a distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation ttttt except for certain specified costs and expenses distributing will pay all expenses_incurred in connection with the distributing contribution and distributing a distribution uuuuu for purposes of sec_355 immediately after the distributing a distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase within the meaning of sec_355 plr-150391-08 and during the five-year period determined after applying sec_355 ending on the date of the distributing a distribution vvvvv for purposes of sec_355 immediately after the distributing a distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributing a distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributing a distribution wwwww immediately following the distributing a distribution taking into account sec_355 i neither distributing nor controlled will be a disqualified_investment_corporation as defined by sec_355 and ii no person will hold a or greater interest in any disqualified_investment_corporation as defined by sec_355 immediately after the transaction who did not so hold directly or indirectly such interest immediately before the transaction g the distributing b distribution xxxxx the indebtedness owed by controlled to distributing if any after the distributing b distribution will not constitute stock_or_securities yyyyy no part of the consideration to be distributed by distributing with respect to distributing common_stock will be received by distributing the sole shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing zzzzz neither business h nor control of an entity conducting business h was acquired during the five-year period ending on the date of the distributing b distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distributing b distribution subsidiaries of distributing have been the principal_owner of the goodwill and significant assets of business h and distributing will continue to be such owner following the distributing b distribution aaaaaa neither business g nor control of an entity conducting business g was acquired during the five-year period ending on the date of the distributing b distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distributing b distribution subsidiaries of controlled have been the principal_owner of the goodwill and significant assets of business g and controlled plr-150391-08 through its subsidiaries will continue to be such owner following the distributing b distribution bbbbbb the five years of financial information submitted on behalf of distributing is representative of business h present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted cccccc the five years of financial information submitted on behalf of controlled is representative of controlled 4’s and its relevant subsidiaries’ present operations and with regard to controlled and its relevant subsidiaries there have been no substantial operational changes since the date of the last financial statements submitted dddddd following the distributing b distribution distributing and controlled or members of their respective separate affiliated groups within the meaning sec_355 will each continue the active_conduct of its business independently and with their separate employees eeeeee the distributing b distribution will be carried out to facilitate the external distribution and therefore is motivated in whole or substantial part by one or more corporate business purposes ffffff the distributing b distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both gggggg no intercorporate debt will exist between distributing and controlled at the time of or after the distributing b distribution other than obligations arising in the ordinary course of business or obligations arising pursuant to the intercompany agreements hhhhhh no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries has been or will be settled or cancelled in connection with the distributing b distribution other than the settlement of intercompany loans and intercompany open account balances attributable to the normal business operations of distributing and its subsidiaries prior to the distributing b distribution iiiiii immediately before the external distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d plr-150391-08 jjjjjj immediately before the distributing b distribution distributing will not have an excess_loss_account within the meaning of sec_1_1502-19 in controlled 4’s stock kkkkkk payments made in connection with all continuing transactions if any between distributing and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except in the case of certain transitional services which will be charged at cost or at cost-plus and for certain intellectual_property agreements which will be on a royalty-free basis llllll the distributing b distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation mmmmmm for purposes of sec_355 immediately after the distributing b distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributing b distribution nnnnnn for purposes of sec_355 immediately after the distributing b distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributing b distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributing b distribution oooooo immediately following the distributing b distribution taking into account sec_355 i neither distributing nor controlled will be a disqualified_investment_corporation as defined by sec_355 and ii no person will hold a or greater interest in any disqualified_investment_corporation as defined by sec_355 immediately after the transaction who did not so hold directly or indirectly such interest immediately before the transaction h the sub conversion plr-150391-08 pppppp distributing on the date of the adoption of the plan of complete_liquidation of sub into distributing and at all times until the final liquidating_distribution is completed will be the owner of at least of the single outstanding class of sub stock qqqqqq no shares of sub stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub rrrrrr all distributions from sub to distributing pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub ssssss as soon as the first liquidating_distribution occurs sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to distributing its sole shareholder tttttt sub will retain no assets following its final liquidating_distribution uuuuuu sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions in the ordinary course of business_acquisitions occurring more than three years before the date of the adoption of the plan of complete_liquidation of sub and in connection with certain tax-free restructuring transactions involving distributing vvvvvv except in connection with the distributing contribution no assets of sub have been or will be disposed of by either sub or distributing except for dispositions in the ordinary course of business transfers within the controlled_group and dispositions occurring more than three years before the adoption of the plan of complete_liquidation of sub wwwwww except in connection with the distributing contribution the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than in value of the sub stock also hold directly or indirectly more than in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rule_of sec_318 as modified by sec_304 xxxxxx the assets held by sub at the time of the sub conversion being transferred to controlled in connection with the distributing contribution will represent less than ww of the value of sub assets received by distributing in the sub conversion yyyyyy prior to the adoption of the plan of complete_liquidation of sub no sub assets will have been distributed in_kind transferred or sold to plr-150391-08 distributing except for i transactions occurring in the ordinary course of business and ii transactions occurring more than three years before adoption of the plan of complete_liquidation of sub zzzzzz sub will report all earned_income represented by assets that will be distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc aaaaaaa the fair_market_value of sub 15’s assets will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation of sub and immediately before the time the first liquidating_distribution is made bbbbbbb on the date of the sub conversion other than obligations arising in the ordinary course of business there will be no intercorporate debt existing between distributing and sub and none will have been cancelled forgiven or discounted except for transactions that occurred more than three years before the date of adoption of the liquidation plan ccccccc distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code ddddddd all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub conversion have been fully disclosed i the sub conversion eeeeeee distributing on the date of the adoption of the plan of complete_liquidation of sub into distributing and at all times until the final liquidating_distribution is completed will be the owner of at least of the single outstanding class of sub stock fffffff no shares of sub stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub ggggggg all distributions from sub to distributing pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub hhhhhhh as soon as the first liquidating_distribution occurs sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to distributing its sole shareholder iiiiiii sub will retain no assets following its final liquidating_distribution plr-150391-08 jjjjjjj sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions in the ordinary course of business_acquisitions occurring more than three years before the date of the adoption of the plan of complete_liquidation of sub and in connection with certain tax-free restructuring transactions involving distributing and certain liquidations of subsidiaries of sub kkkkkkk except in connection with the distributing contribution the sub contribution and a distribution of certain assets as a dividend on date by sub to distributing the sub dividend no assets of sub have been or will be disposed of by either sub or distributing except for dispositions in the ordinary course of business transfers within the controlled_group and dispositions occurring more than three years before the adoption of the plan of complete_liquidation of sub lllllll except in connection with the distributing contribution the sub contribution and the contribution by distributing of the assets that comprised the sub dividend to a wholly-owned subsidiary of distributing the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than in value of the sub stock also hold directly or indirectly more than in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rule_of sec_318 as modified by sec_304 mmmmmmm the assets held by sub at the time of the sub conversion being transferred to controlled in connection with the distributing contribution or to sub in connection with the sub contribution will represent less than ff of the value of sub assets received by distributing in the sub conversion nnnnnnn prior to the adoption of the plan of complete_liquidation of sub no sub assets will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the ordinary course of business ii transactions occurring more than three years before adoption of the plan of complete_liquidation of sub and iii the sub dividend ooooooo sub will report all earned_income represented by assets that will be distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc ppppppp the fair_market_value of sub 7’s assets will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation of sub and immediately before the time the first liquidating_distribution is made qqqqqqq on the date of the sub conversion other than obligations arising in the ordinary course of business there will be no intercorporate plr-150391-08 debt existing between distributing and sub and none will have been cancelled forgiven or discounted except for transactions that occurred more than three years before the date of adoption of the liquidation plan rrrrrrr distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code sssssss all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub conversion have been fully disclosed j the distributing contribution and the distributing distribution ttttttt controlled has elected to be treated as an entity taxed as a corporation pursuant to sec_301_7701-3 uuuuuuu the indebtedness owed by controlled to distributing if any after the distributing distribution will not constitute stock_or_securities vvvvvvv no part of the consideration to be distributed by distributing in the distributing distribution will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing wwwwwww neither business e nor control of an entity conducting business e was acquired during the five-year period ending on the date of the distributing distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distributing distribution distributing through its subsidiaries has been the principal_owner of the goodwill and significant assets of business e and distributing directly and through its subsidiaries will continue to be such owner following the distributing distribution xxxxxxx neither business d nor control of an entity conducting business d was acquired during the five-year period ending on the date of the distributing distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distributing distribution distributing through its subsidiaries has been the principal_owner of the goodwill and significant assets of business d and controlled directly and through its subsidiaries will continue to be such owner following the distributing distribution yyyyyyy the five years of financial information submitted on behalf of distributing is representative of distributing 2’s and its relevant subsidiaries’ present operations and with regard to distributing and its relevant subsidiaries there have plr-150391-08 been no substantial operational changes since the date of the last financial statements submitted zzzzzzz the five years of financial information submitted on behalf of controlled is representative of controlled 2’s and its relevant subsidiaries’ present operations and with regard to controlled and its relevant subsidiaries there have been no substantial operational changes since the date of the last financial statements submitted aaaaaaaa following the distributing distribution distributing and controlled or members of their respective separate affiliated groups within the meaning of sec_355 will each continue the active_conduct of its business independently and with their separate employees bbbbbbbb the distributing distribution will be carried out to facilitate the external distribution and therefore is motivated in whole or substantial part by one or more corporate business purposes cccccccc the distributing distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both dddddddd the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing in the distributing contribution will equal or exceed the sum of i the total liabilities assumed as determined under sec_357 by controlled and ii the total amount of money and other_property within the meaning of sec_361 if any received by distributing and transferred by it to its creditors and shareholders in connection with the plan_of_reorganization eeeeeeee the fair_market_value of the assets transferred by distributing to controlled in the distributing contribution will equal or exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the distributing contribution ii the amount of any liabilities owed to controlled by distributing if any that are discharged or extinguished in connection with the distributing contribution and iii the amount of any cash and the fair_market_value of any property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in connection with the distributing contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the distributing distribution ffffffff except for xx any liabilities assumed by controlled within the meaning of sec_357 in the distributing contribution and any liabilities to which the transferred assets in the distributing contribution were subject were incurred in the ordinary course of business and are associated with the assets being transferred plr-150391-08 no property will be transferred by distributing to controlled for which an investment_credit allowed under sec_47 will be claimed gggggggg hhhhhhhh no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or after the distributing distribution other than obligations arising in the ordinary course of business or obligations arising pursuant to the intercompany agreements iiiiiiii no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries has been or will be settled or cancelled in connection with the distributing distribution other than the settlement of intercompany loans and intercompany open account balances attributable to the normal business operations of distributing and its subsidiaries prior to the distributing distribution jjjjjjjj immediately before the external distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d kkkkkkkk immediately before the distributing distribution distributing will not have an excess_loss_account within the meaning of sec_1 a in controlled 2’s stock llllllll payments made in connection with all continuing transactions if any between distributing and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except in the case of certain transitional services which will be charged at cost or at cost-plus and for certain intellectual_property agreements which will be on a royalty-free basis mmmmmmmm no two parties to the proposed transactions are investment companies as defined in sec_368 and iv nnnnnnnn the distributing distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation oooooooo except for certain specified costs and expenses distributing will pay all expenses_incurred in connection with the distributing contribution and the distributing distribution plr-150391-08 pppppppp for purposes of sec_355 immediately after the distributing distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributing distribution qqqqqqqq for purposes of sec_355 immediately after the distributing distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributing distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distributing distribution rrrrrrrr immediately following the distributing distribution taking into account sec_355 i neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 and ii no person will hold a or greater interest in any disqualified_investment_corporation within the meaning of sec_355 immediately after the distributing distribution who did not so hold directly or indirectly such interest immediately before the transaction k the sub conversion ssssssss distributing on the date of the adoption of the plan of complete_liquidation of sub into distributing and at all times until the final liquidating_distribution is completed will be the owner of at least of the single outstanding class of sub stock tttttttt no shares of sub stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub uuuuuuuu all distributions from sub to distributing pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub vvvvvvvv as soon as the first liquidating_distribution occurs sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to distributing its sole shareholder plr-150391-08 wwwwwwww liquidating_distribution sub will retain no assets following its final xxxxxxxx sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions in the ordinary course of business and acquisitions occurring more than three years before the date of the adoption of the plan of complete_liquidation of sub yyyyyyyy no assets of sub have been or will be disposed of by either sub or distributing except for dispositions in the ordinary course of business transfers within the controlled_group and dispositions occurring more than three years before the adoption of the plan of complete_liquidation of sub zzzzzzzz the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than in value of the sub stock also hold directly or indirectly more than in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rule_of sec_318 as modified by sec_304 aaaaaaaaa prior to the adoption of the plan of complete_liquidation of sub no sub assets will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the ordinary course of business and ii transactions occurring more than three years before adoption of the plan of complete_liquidation of sub bbbbbbbbb sub will report all earned_income represented by assets that will be distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc ccccccccc the fair_market_value of sub 3’s assets will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation of sub and immediately before the time the first liquidating_distribution is made ddddddddd on the date of the sub conversion other than obligations arising in the ordinary course of business there will be no intercorporate debt existing between distributing and sub and none will have been cancelled forgiven or discounted except for transactions that occurred more than three years before the date of adoption of the liquidation plan eeeeeeeee distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code plr-150391-08 fffffffff all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub conversion have been fully disclosed l the distributing contribution and the external distribution ggggggggg the indebtedness owed by controlled to distributing if any after the external distribution will not constitute stock_or_securities hhhhhhhhh no part of the consideration to be distributed by distributing with respect to distributing common_stock will be received by any shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing other than a shareholder holding restricted_stock for which a sec_83 election has not been made iiiiiiiii neither business h nor control of an entity conducting business h was acquired during the five-year period ending on the date of the external distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the external distribution subsidiaries of distributing have been the principal_owner of the goodwill and significant assets of business h and distributing through its subsidiaries will continue to be such owner following the external distribution jjjjjjjjj neither business i nor control of an entity conducting business i was acquired during the five-year period ending on the date of the external distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the external distribution subsidiaries of controlled have been the principal_owner of the goodwill and significant assets of business i and controlled through its subsidiaries will continue to be such owner following the external distribution kkkkkkkkk the five years of financial information submitted on behalf of distributing is representative of business h’s present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted lllllllll the five years of financial information submitted on behalf of controlled is representative of business i’s present operations and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted mmmmmmmmm following the external distribution distributing and controlled or members of their respective separate affiliated groups as defined by sec_355 will each continue the active_conduct of its business independently and with their separate employees plr-150391-08 nnnnnnnnn following the external distribution each of distributing and controlled will have its own officers directors and employees ooooooooo the external distribution will be carried out for the following corporate business purposes i reducing the competition for capital that currently exists between business a and business b ii improving management fit and focus including sharpening management focus and strategic vision providing the flexibility needed to respond more effectively to customer needs and a changing economic environment enhancing the success of the businesses by enabling them to resolve management systemic or other problems that arise or are exacerbated by distributing 1’s operation of business a and business b within a single affiliated_group and iii enhancing employee hiring retention and morale by among other things improving the alignment of management and employee incentives with performance and growth objectives the external distribution is motivated in whole or substantial part by one or more of these corporate business purposes such purposes cannot be achieved through a non-taxable transaction that does not involve the external distribution the distributing distribution the distributing distribution the distributing a distribution the distributing b distribution and the distributing distribution which is neither impractical nor unduly expensive ppppppppp the external distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both qqqqqqqqq the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing in the distributing contribution will equal or exceed the sum of i the total liabilities assumed as determined under sec_357 by controlled and ii the total amount of money and other_property within the meaning of sec_361 if any received by distributing and transferred by it to its creditors and shareholders in connection with the plan_of_reorganization rrrrrrrrr the fair_market_value of the assets transferred by distributing to controlled in the distributing contribution will equal or exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in the distributing contribution ii the amount of any liabilities owed to controlled by distributing if any that are discharged or extinguished in connection with the distributing contribution and iii the amount of any cash and the fair_market_value of any property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from controlled in connection with the distributing contribution the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the external distribution sssssssss except for xx any liabilities assumed by controlled within the meaning of sec_357 in the distributing contribution and any liabilities to which the plr-150391-08 transferred assets in the distributing contribution were subject were incurred in the ordinary course of business and are associated with the assets being transferred no property will be transferred by distributing to controlled for which an investment_credit allowed under sec_47 will be claimed ttttttttt uuuuuuuuu no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or after the external distribution other than obligations arising in the ordinary course of business or obligations arising pursuant to the intercompany agreements vvvvvvvvv no indebtedness between distributing and its subsidiaries and controlled and its subsidiaries has been or will be settled or cancelled in connection with the external distribution other than the settlement of intercompany loans and intercompany open account balances attributable to the normal business operations of distributing and its subsidiaries prior to the external distribution wwwwwwwww immediately before the external distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d xxxxxxxxx immediately before the external distribution distributing will not have an excess_loss_account within the meaning of sec_1_1502-19 in controlled 1’s stock yyyyyyyyy any excess_loss_account of controlled or any other member of the distributing affiliated_group in the stock of another member of such group that is required to be taken into account by sec_1_1502-19 will be included in income immediately before the external distribution zzzzzzzzz payments made in connection with all continuing transactions if any between distributing and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except i in the case of certain transitional services which will be charged at cost or at cost-plus ii for the sublease of certain real_property which is expected to be on terms similar to those of the primary lease agreement for such real_property and iii for certain intellectual_property agreements which will be on a royalty-free basis aaaaaaaaaa no two parties to the proposed transactions are investment companies as defined in sec_368 and iv plr-150391-08 bbbbbbbbbb the external distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation cccccccccc except for certain specified costs and expenses distributing will pay all expenses_incurred in connection with the distributing contribution and the external distribution however distributing will not pay any of its shareholders’ expenses in connection with these transactions dddddddddd for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution eeeeeeeeee for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase within the meaning of sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution ffffffffff immediately following the transaction taking into account sec_355 i neither distributing nor controlled will be a disqualified_investment_corporation as defined by sec_355 and ii no person will hold a or greater interest in any disqualified_investment_corporation as defined by sec_355 immediately after the transaction who did not so hold directly or indirectly such interest immediately before the transaction gggggggggg distributing will use the controlled cash distribution to repay distributing debt as promptly as practicable after the external distribution and in no event later that one year after the external distribution pending the repayment of distributing debt distributing will deposit the controlled cash distribution in a designated segregated account to be used solely for purposes of repayment of distributing debt plr-150391-08 hhhhhhhhhh the distributing debt was incurred by distributing in the ordinary course of business to fund acquisitions and for general corporate purposes the distributing debt was not incurred by distributing in connection with or in contemplation of the distributing contribution the external distribution or the debt-for-equity exchange iiiiiiiiii the distributing contribution and the external distribution will not include any transfer of stock of any corporation that has been a u s transferor the transferee foreign_corporation or the transferred corporation with respect to any unexpired gain_recognition_agreement within the meaning of sec_1_367_a_-3 and sec_1_367_a_-8 except that i the gain_recognition_agreement that will be entered into by distributing with respect to its transfer of the stock of distributing to controlled will be terminated as a result of the external distribution without further effect and controlled will enter into a new gain_recognition_agreement with respect thereto as provided by sec_1_367_a_-8 and comply with the notification requirements thereunder and ii the gain_recognition_agreement to be entered into by controlled with respect to the transfer by controlled of the stock of sub to distributing in the controlled contribution will be terminated as a result of the external distribution without further effect and controlled will enter into a new gain_recognition_agreement with respect thereto as provided by sec_1_367_a_-8 and comply with the notification requirements thereunder jjjjjjjjjj neither distributing nor controlled has been a united_states real_property_holding_company usrphc as defined in sec_897 at any time during the 5-year period ending on the date of the external distribution and neither distributing nor controlled will be a usrphc immediately after the external distribution m the retention kkkkkkkkkk the business purposes of the retention are to facilitate the reduction of debt to enhance liquidity and ensure investment grade ratings for both distributing and controlled llllllllll the retained stock either will be i exchanged in debt-for-equity exchanges which in no event will be completed later than uu months after the external distribution or ii disposed of in the open market in privately negotiated transactions or otherwise or a combination of the foregoing as soon as a disposition is warranted consistent with the business purposes of the retention but in any event not later than five years after the external distribution mmmmmmmmmm distributing will vote the retained stock in proportion to the votes cast by controlled 1’s other stockholders and will grant controlled a proxy with respect to such retained stock requiring such manner of voting plr-150391-08 nnnnnnnnnn the sum of the amount of distributing debt exchanged for the retained stock in the debt-for-equity exchanges and the amount of distributing debt repaid with the proceeds of the controlled cash distribution will not exceed the weighted quarterly average of the distributing debt owed to unrelated third parties at the close of business on the last full business_day before the date on which the proposed divestiture of controlled was first presented to distributing 1’s board_of directors n the controlled contribution oooooooooo no stock_or_securities will be issued or deemed issued for services rendered to or for the benefit of controlled in connection with the controlled contribution pppppppppp no stock_or_securities will be issued or deemed issued for indebtedness of controlled that is not evidenced by a security or for interest on indebtedness of controlled which accrued on or after the beginning of the holding_period of controlled for the debt qqqqqqqqqq controlled will not transfer to controlled any accounts_receivable commissions due patents patent rights copyrights franchises trademarks trade names or know-how rrrrrrrrrr controlled will report items which but for the controlled contribution would have resulted in income_or_deduction to controlled in a period subsequent to the controlled contribution and such items will constitute income or deductions to controlled when received or paid_by it ssssssssss the controlled contribution is not the result of the solicitation by a promoter broker or investment house tttttttttt controlled will not retain any rights in the property transferred to controlled in the controlled contribution uuuuuuuuuu no controlled stock will be received or deemed received in exchange for accounts_receivable vvvvvvvvvv there is no debt relating to the stock of sub being transferred in the controlled contribution that is being assumed or to which the stock is subject wwwwwwwwww the adjusted_basis and the fair_market_value of the assets to be transferred by controlled to controlled will in each instance be equal to or exceed the sum of the liabilities to be assumed by controlled within the meaning of sec_357 and any liabilities to which the transferred assets are subject plr-150391-08 xxxxxxxxxx the aggregate fair_market_value of the assets transferred by controlled to controlled will equal or exceed the aggregate adjusted bases of those assets yyyyyyyyyy the liabilities of controlled to be assumed within the meaning of sec_357 by controlled if any were incurred in the ordinary course of business and are associated with the assets to be transferred zzzzzzzzzz there will be no indebtedness between controlled and controlled and there will be no indebtedness created in favor of controlled as a result of the controlled contribution aaaaaaaaaaa the transfers and exchanges will occur under a plan agreed upon before the controlled contribution in which the rights of the parties are defined bbbbbbbbbbb all exchanges will occur on approximately the same date ccccccccccc there is no plan or intention on the part of controlled to redeem or otherwise reacquire any of the stock of controlled that will be issued or deemed issued in the controlled contribution ddddddddddd taking into account any issuance of additional shares of controlled stock any issuance of stock for services the exercise of any controlled stock_rights warrants or subscriptions a public offering of controlled and the sale exchange transfer by gift or other_disposition of any of the stock of controlled to be received or deemed received in the exchange controlled will be in control of controlled within the meaning of sec_368 eeeeeeeeeee controlled will receive or be deemed to have received stock of controlled with a value approximately equal to the fair_market_value of the property transferred to controlled controlled will not transfer any other_property to controlled fffffffffff controlled will remain in existence and retain and use the property transferred to it in a trade_or_business ggggggggggg there is no plan or intention by controlled to dispose_of the transferred assets received in the controlled contribution other than in the normal course of business operations hhhhhhhhhhh except for certain specified costs and expenses distributing will pay all expenses_incurred in connection with the controlled contribution plr-150391-08 iiiiiiiiiii controlled will not be an investment_company within the meaning of sec_351 and sec_1_351-1 jjjjjjjjjjj controlled is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock of controlled received or deemed received in the exchange will not be used to satisfy the indebtedness controlled kkkkkkkkkkk controlled will not be a personal_service_corporation within the meaning of sec_269a rulings based solely on the information submitted and representations made we rule as follows regarding the following named transaction or transactions a the stock transfer the stock transfer will be treated as an acquisition of stock by a related corporation within the meaning of sec_304 b the distributing contribution and the distributing distribution the distributing contribution followed by the distributing distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 distributing will not recognize any gain_or_loss on the distributing contribution sec_361 and sec_357 controlled will not recognize any gain_or_loss on the distributing contribution sec_1032 controlled 5’s basis in each asset received from distributing in the distributing contribution will equal the basis of such asset in the hands of distributing immediately before its transfer sec_362 controlled 5’s holding_period in each asset received from distributing in the distributing contribution will include the period during which distributing held the asset sec_1223 distributing will not recognize any gain_or_loss and will not include any amount in income upon receipt of the controlled shares in the distributing distribution sec_355 plr-150391-08 no gain_or_loss will be recognized by distributing on the distributing distribution sec_361 the aggregate basis of the distributing shares and the controlled shares held by distributing after the distributing distribution will equal the aggregate basis of the distributing shares held by distributing immediately prior to the distributing distribution allocated between the distributing shares and the controlled shares in proportion to the fair market values of each immediately after the distributing distribution in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled shares will include the holding_period of the distributing shares with respect to which the distribution of the controlled shares is made provided that the distributing shares are held by distributing as a capital_asset on the date of the distributing distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_312 sec_1_312-10 and sec_1 e the distributing contribution will be an exchange to which sec_1 b - c and b -4 a apply no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 as a result of the distributing contribution sec_1 b - l b and b -4 b the distributing distribution will be a distribution to which sec_1 b - c b -5 a and b -5 c apply if distributing 4’s post-distribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled is less than distributing 4’s pre-distribution amount as defined in sec_1_367_b_-5 with respect to distributing or controlled then distributing 4’s basis in such ordinary shares immediately after the distribution will be reduced by the amount of the difference however distributing 4’s basis in such ordinary shares will not be reduced below zero and to the extent the foregoing reduction would reduce basis below zero then distributing will instead include such amount in income as a deemed_dividend from such corporation see sec_1_367_b_-5 and sec_1_367_b_-5 if distributing reduces its basis in the ordinary shares of distributing or controlled or has an inclusion with respect to such ordinary shares then distributing shall increase its basis in the ordinary shares of the other corporation to the extent provided in sec_1_367_b_-5 c the sub conversion the sub conversion will be treated as a complete_liquidation of sub under sec_332 plr-150391-08 no gain_or_loss will be recognized by sub on the sub conversion sec_337 no gain_or_loss will be recognized by distributing on the sub conversion sec_332 the basis of each asset received by distributing in the sub conversion will equal the basis of that asset in the hands of sub immediately before the sub conversion sec_334 the holding_period of each asset received by distributing in the sub conversion will include the period during which sub held that asset sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent that sub 8’s earnings_and_profits are already reflected in distributing 3’s earnings_and_profits distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub conversion any deficit in earnings_and_profits of sub or distributing will be used only to offset earnings_and_profits accumulated after the date of the sub conversion sec_381 and sec_1_381_c_2_-1 d the distributing contribution and the distributing distribution the distributing contribution followed by the distributing distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 distributing will not recognize any gain_or_loss on the distributing contribution sec_361 and sec_357 controlled will not recognize any gain_or_loss on the distributing contribution sec_1032 controlled 4’s basis in each asset received from distributing in the distributing contribution will equal the basis of such asset in the hands of distributing immediately before its transfer sec_362 controlled 4’s holding_period in each asset received from distributing in the distributing contribution will include the period during which distributing held the asset sec_1223 plr-150391-08 neither distributing nor distributing will recognize any gain_or_loss nor will either of them include any amount in income upon receipt of the controlled stock in the distributing distribution sec_355 no gain_or_loss will be recognized by distributing on the distributing distribution sec_361 the aggregate basis of the distributing common_stock and the controlled common_stock held by distributing after the distributing distribution will equal the aggregate basis of the distributing common_stock held by distributing immediately prior to the distributing distribution allocated between distributing common_stock and controlled common_stock in proportion to the fair market values of each immediately after the distributing distribution in accordance with sec_1_358-2 sec_358 b and c the aggregate basis of the controlled stock held by distributing after the distributing distribution will equal the aggregate basis of the distributing stock surrendered by distributing in the distributing distribution sec_358 the holding_period of the controlled common_stock held by distributing after the distributing distribution will include the holding_period of the distributing common_stock held by distributing with respect to which the distribution of the controlled common_stock is made provided that such distributing common_stock is held by distributing as a capital_asset on the date of the distributing distribution sec_1223 the holding_period of the controlled stock held by distributing after the distributing distribution will include the holding_period of the distributing stock exchanged therefor provided that such distributing stock is held by distributing as a capital_asset on the date of the distributing distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_312 sec_1_312-10 and sec_1 e the earnings_and_profits of i distributing ii sub iii sub iv sub v sub vi sub vii sub and viii sub to the extent attributable to distributing under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in tax years of such foreign_corporations beginning after date and during the period in which such corporations were controlled_foreign_corporations will be attributable to such stock held by controlled sec_1_1248-1 e with respect to the controlled contribution plr-150391-08 controlled will not recognize any gain_or_loss on the controlled contribution sec_351 and sec_357 and sec_1_367_a_-3 distributing will not recognize any gain_or_loss on the controlled contribution sec_1032 the controlled contribution will be an exchange to which sec_1 a - b ii b -1 c and b -4 a apply no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 as a result of the controlled contribution sec_1 b - b and b -4 b f the distributing contribution and the distributing a distribution the distributing contribution followed by the distributing a distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 distributing will not recognize any gain_or_loss on the distributing contribution sec_361 and sec_357 controlled will not recognize any gain_or_loss on the distributing contribution sec_1032 controlled 3’s basis in each asset received from distributing in the distributing contribution will equal the basis of such asset in the hands of distributing immediately before its contribution to controlled sec_362 controlled 3’s holding_period in each asset received from distributing in the distributing contribution will include the period during which distributing held the asset sec_1223 distributing will not recognize any gain_or_loss and will not include any amount in income upon receipt of the controlled stock in the distributing a distribution sec_355 no gain_or_loss will be recognized by distributing on the distributing a distribution sec_361 the aggregate basis of the distributing stock controlled stock and controlled stock held by distributing after the distributing a distribution and the distributing b distribution will equal the aggregate basis of the distributing stock held by distributing immediately prior to the distributing a distribution and the distributing b distribution allocated among distributing stock controlled stock and controlled stock in proportion to the fair market values of each immediately after plr-150391-08 the distributing a distribution and the distributing b distribution in accordance with sec_1_358-2 sec_358 b and c the holding_period of controlled stock will include the holding_period of the distributing stock with respect to which the distribution of the controlled stock is made provided that the distributing stock is held as a capital_asset by distributing on the date of the distributing a distribution sec_1223 proper allocation of earnings_and_profits among distributing controlled and controlled will be made in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 the earnings_and_profits of i sub ii sub and iii sub to the extent attributable to distributing under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in tax years of such foreign_corporations beginning after date and during the period in which such corporations were controlled_foreign_corporations will be attributable to such stock held by controlled sec_1_1248-1 g the distributing b distribution distributing will not recognize any gain_or_loss and will not include any amount in income upon receipt of the controlled stock in the distributing b distribution sec_355 no gain_or_loss will be recognized by distributing on the distributing b distribution sec_355 the holding_period of controlled stock will include the holding_period of the distributing stock with respect to which the distribution of the controlled stock is made provided that the distributing stock is held as a capital_asset by distributing on the date of the distributing b distribution sec_1223 h the sub conversion the sub conversion will be treated as a complete_liquidation of sub under sec_332 no gain_or_loss will be recognized by sub on the sub conversion sec_337 no gain_or_loss will be recognized by distributing on the sub conversion sec_332 plr-150391-08 the basis of each asset received by distributing in the sub conversion will equal the basis of that asset in the hands of sub immediately before the sub conversion sec_334 the holding_period of each asset received by distributing in the sub conversion will include the period during which sub held that asset sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent that sub 15’s earnings_and_profits are already reflected in distributing 2’s earnings_and_profits distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub conversion any deficit in earnings_and_profits of sub or distributing will be used only to offset earnings_and_profits accumulated after the date of the sub conversion sec_381 and sec_1_381_c_2_-1 i the sub conversion the sub conversion will be treated as a complete_liquidation of sub under sec_332 no gain_or_loss will be recognized by sub on the sub conversion sec_337 no gain_or_loss will be recognized by distributing on the sub conversion sec_332 the basis of each asset received by distributing in the sub conversion will equal the basis of that asset in the hands of sub immediately before the sub conversion sec_334 the holding_period of each asset received by distributing in the sub conversion will include the period during which sub held that asset sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent that sub 7’s earnings_and_profits are already reflected in distributing 1’s earnings_and_profits distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub conversion any deficit in earnings_and_profits of sub or distributing will be used only to offset earnings_and_profits accumulated after the date of the sub conversion sec_381 and sec_1_381_c_2_-1 plr-150391-08 j the distributing contribution and the distributing distribution the distributing contribution followed by the distributing distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 distributing will not recognize any gain_or_loss on the distributing contribution sec_361 and sec_357 controlled will not recognize any gain_or_loss on the distributing contribution sec_1032 controlled 2’s basis in each asset received from distributing in the distributing contribution will equal the basis of such asset in the hands of distributing immediately before its contribution to controlled sec_362 controlled 2’s holding_period in each asset received from distributing in the distributing contribution will include the period during which distributing held such asset sec_1223 distributing will not recognize any gain_or_loss nor will it include any amount in income upon receipt of the controlled stock in the distributing distribution sec_355 no gain_or_loss will be recognized by distributing on the distributing distribution sec_361 the aggregate basis of the distributing common_stock and the controlled common_stock held by distributing after the distributing distribution will equal the aggregate basis of the distributing common_stock held by distributing immediately prior to the distributing distribution allocated between distributing common_stock and controlled common_stock in proportion to the fair market values of each immediately after the distributing distribution in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled common_stock held by distributing after the distributing distribution will include the holding_period of the distributing common_stock held by distributing with respect to which the distribution of the controlled common_stock is made provided that such distributing common_stock is held by distributing as a capital_asset on the date of the distributing distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_312 sec_1_312-10 and sec_1 e plr-150391-08 k the sub conversion the sub conversion will be treated as a complete_liquidation of sub under sec_332 no gain_or_loss will be recognized by sub on the sub conversion sec_337 no gain_or_loss will be recognized by distributing on the sub conversion sec_332 the basis of each asset received by distributing in the sub conversion will equal the basis of that asset in the hands of sub immediately before the sub conversion sec_334 the holding_period of each asset received by distributing in the sub conversion will include the period during which sub held that asset sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent that sub 3’s earnings_and_profits are already reflected in distributing 1’s earnings_and_profits distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub conversion any deficit in earnings_and_profits of sub or distributing will be used only to offset earnings_and_profits accumulated after the date of the sub conversion sec_381 and sec_1_381_c_2_-1 l the distributing contribution and the external distribution the distributing contribution followed by the external distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 distributing will not recognize any gain_or_loss on the distributing contribution sec_361 sec_361 sec_361 and sec_357 controlled will not recognize any gain_or_loss on the distributing contribution sec_1032 controlled 1’s basis in each asset received from distributing in the distributing contribution will equal the basis of such asset in the hands of distributing immediately before its contribution to controlled sec_362 plr-150391-08 controlled 1’s holding_period in each asset received from distributing in the distributing contribution will include the period during which distributing held such asset sec_1223 the distributing shareholders will not recognize any gain_or_loss and will not include any amount in income upon receipt of the controlled common_stock in the external distribution sec_355 no gain_or_loss will be recognized by distributing on the external distribution sec_361 the aggregate basis of the distributing common_stock and controlled common_stock held by each shareholder of distributing after the external distribution will equal the aggregate basis of the distributing common_stock held by such shareholder immediately prior to the external distribution allocated between distributing common_stock and controlled common_stock in proportion to the fair market values of each immediately after the external distribution in accordance with sec_1_358-2 sec_358 b and c the holding_period of controlled common_stock will include the holding_period of the distributing common_stock with respect to which the distribution of the controlled common_stock is made provided that the distributing common_stock is held by a shareholder of distributing as a capital_asset on the date of the external distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_312 sec_1_312-10 and sec_1 e the earnings_and_profits of sub to the extent attributable to distributing under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in tax years of such foreign_corporation beginning after date and during the period in which such corporation was a controlled_foreign_corporation will be attributable to such stock held by controlled sec_1_1248-1 m the retention the retention by distributing of the retained stock as described herein will not adversely affect the external distribution’s qualification under sec_355 and will not be in pursuance of a plan having as one of its principal purposes the avoidance of federal_income_tax within the meaning of sec_355 no gain_or_loss will be recognized by distributing on any debt-for-equity exchange to the extent distributing exchanges the retained stock for distributing debt whether in the manner described above or in an exchange directly with a historic plr-150391-08 holder of distributing debt other than i deductions attributable to the fact that the distributing debt may be redeemed at a premium ii income attributable to the fact that the distributing debt may be redeemed at a discount and iii interest_expense accrued with respect to the distributing debt sec_361 n the controlled contribution controlled will not recognize any gain_or_loss in the controlled contribution sec_351 and sec_357 controlled will not recognize any gain_or_loss in the controlled contribution sec_1032 caveats we express no opinion about the tax treatment of the proposed transactions under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distributing distribution the distributing distribution the distributing distribution the distributing distribution and the external distribution each satisfies the business_purpose requirement of sec_1_355-2 ii whether the distributing distribution the distributing distribution the distributing distribution the distributing distribution and the external distribution are being used principally as a device for the distribution of earnings_and_profits of either distributing distributing distributing distributing distributing controlled controlled controlled controlled or controlled or any combination thereof see sec_355 and sec_1_355-2 iii whether the distributing distribution the distributing distribution the distributing distribution the distributing distribution and the external distribution are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest in distributing distributing distributing distributing distributing controlled controlled controlled controlled or controlled see sec_355 and sec_1_355-7 iv the federal_income_tax treatment of any continuing transactions between distributing and its subsidiaries and controlled and its subsidiaries that will be provided at cost or cost-plus or on a royalty-free basis including the potential application of sec_482 to these transactions v the federal_income_tax consequences of the transactions described in steps ii iii iv v vi vii viii xvi xix and xxv except as provided herein plr-150391-08 vi to the extent not otherwise specifically ruled upon above the adjustments to earnings_and_profits or deficits in earnings_and_profits if any in any of the transactions to which sec_367 applies vii to the extent not otherwise specifically ruled upon above any other consequences under sec_367 on any internal restructuring transaction in this ruling letter and viii whether any or all of the above-referenced foreign_corporations are pfics within the meaning of sec_1297 if it is determined that any such corporations are pfics no opinion is expressed with respect to the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provisions of the code procedural matters this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively any taxpayer filing its return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of this letter_ruling in accordance with a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely ___________________________ richard k passales senior counsel branch office of associate chief_counsel corporate
